                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE


UNITED STATES OF AMERICA                          )
                                                  )
v.                                                )      No. 3:19-CR-143
                                                  )
WILLIAM MICHAEL EMONDS                            )


                             MEMORANDUM AND ORDER

        Now before the Court is the defendant’s unopposed third motion to continue trial.

 [Doc. 17]. The defense states that approximately 30 additional days are needed to

 complete a full investigation of the case in order to properly advise the defendant of the

 best potential resolution. The motion further states that counsel’s ability to discuss the

 case with the defendant has been impacted by the defendant’s pretrial detention outside

 of this district. The defendant concedes that “the period of time between the filing of

 this motion for continuance and a rescheduled court date will be fully excludable for

 speedy trial purposes.”

        The Court finds that the ends of justice served by granting the motion outweigh

 the best interests of the public and the defendants in a speedy trial. 18 U.S.C. §

 3161(h)(7)(A). In light of the reasoning set forth by the defendant, the court finds that

 failure to grant the motion would deny the defense reasonable time necessary for

 effective preparation. 18 U.S.C. § 3161(h)(7)(B)(iv). The motion requires a delay in the

 proceedings. Therefore, all the time from the filing of the motion to the new trial date is
excludable as provided by the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A).

      The motion [doc. 17] is GRANTED. Trial is CONTINUED from March 25,

2020, to Tuesday, May 19, 2020, at 9:00 a.m. in Knoxville. The new plea cutoff date

is May 1, 2020.

            IT IS SO ORDERED.

                                                    ENTER:



                                                           s/ Leon Jordan
                                                     United States District Judge




                                          2
